                Case 18-61584-grs        Doc 29    Filed 03/25/19 Entered 03/25/19 10:22:49               Desc Main
                                                   Document      Page 1 of 1
                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF KENTUCKY
                                                  LONDON DIVISION

              IN RE:     Christopher Albert Blake Lewis                                Case Number:       18-61584
                         Kristen Dawn Lewis
                         Debtors
                                                  ORDER CONFIRMING PLAN
                                               FILED ON 12/28/2018, Court Doc. # 4

                     A plan under Chapter 13 having been filed and served by the debtor on all creditors, and it
              appearing that the plan meets requirements for confirmation, IT IS ORDERED:

                       THE PLAN IS CONFIRMED.

                      The plan as confirmed is deemed to incorporate by reference all pre-confirmation orders
              affecting the treatment of claims and liens, and to the extent of any inconsistency between the plan and
              any order, the terms of the order are deemed to control.

                     The Trustee is authorized to adjust the amount of the monthly payment disbursed to each
              secured creditor as may be necessary in the administration of the plan.

                     Any fee requested in section 4.3 of the plan is hereby allowed.
              Copies to:

              Christopher Albert Blake Lewis                              BOWLING, JAMES P.
              Kristen Dawn Lewis                                          Served Electronically Via ECF
              PO Box 593
              Bulan, KY 41722




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Gregory R. Schaaf
                                                                  Bankruptcy Judge
                                                                  Dated: Monday, March 25, 2019
                                                                  (tnw)
